DAUKSCH, Judge.
This is an appeal from an order which says only “... the Motion to Dismiss is granted.” We are without jurisdiction to entertain an appeal from such an order. It is noted further that the motion to dismiss is based upon the asserted failure to state a cause of action. An order dismissing a complaint-without saying “with prejudice” means the complaint may be refiled; proceedings below have not been terminated by the order and we have no jurisdiction.
APPEAL DISMISSED.
COWART, J., and COLEMAN, T.P., Associate Judge, concur.